Electronically Filed
                                                     Supreme Court
                                                     SCPW-10-0000055
                                                     17-NOV-2010
                                                     03:05 PM



                       NO. SCPW-10-0000055

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  STATE OF HAWAI#I, Petitioner,

                               vs.

        THE HONORABLE KAREN S.S. AHN, JUDGE OF THE CIRCUIT
         COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I and
              ROYNES JOSEPH DURAL, II, Respondents.


                       ORIGINAL PROCEEDING
           (S.P.P. No. 09-1-0015 (CR. NO. 02-1-2791))

                              ORDER
 (By: Nakayama, Acting C.J., Acoba, and Duffy, JJ., and Circuit
   Judge Crandall, in place of Recktenwald, C.J., recused, and
        Circuit Judge Lee, assigned by reason of vacancy)

          Upon consideration of petitioner State of Hawaii's

petition for a writ of mandamus, it appears that petitioner fails

to demonstrate a clear and indisputable right to relief.

Therefore, petitioner is not entitled to extraordinary relief.

See HRS § 602-5(3) (Supp. 2009) ("The supreme court shall have

jurisdiction and power . . . to exercise original jurisdiction in

all questions arising under writs directed to courts of inferior

jurisdiction and returnable before the supreme court."); Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to
relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action.   Such writs are not

intended to supersede the legal discretionary authority of the

lower courts, nor are they intended to serve as legal remedies in

lieu of normal appellate procedures.).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, November 17, 2010.


                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Virginia L. Crandall

                               /s/ Randal K.O. Lee




                                 2